Citation Nr: 1533868	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from July 1961 to December 1962 in the United States Army.  The Veteran also served in the Tennessee Army National Guard from May 1957 to August 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for an August 2014 central office hearing in
Washington, D.C.  Although it was noted that he failed to report for that hearing, the Veteran's representative submitted a statement in January 2015, indicating that the Veteran was unaware of the hearing and was unable to travel to Washington,
D.C., due to his health.  That statement also requested a videoconference hearing in
lieu of a central office hearing.  It is noted that the Veteran had originally requested a Board videoconference hearing before a Veterans Law Judge in his August 2013 VA Form 9.  

Therefore, in February 2015, the Board remanded the appeal to schedule the Veteran for a Board videoconference hearing.  In an April 14, 2015 letter, the RO attempted to notify the Veteran of the videoconference hearing scheduled for July 2015.  However, the Veteran's representative in an August 2015 brief indicated this notification letter was sent to the wrong address.  The representative noted that the Veteran's most recent address was provided on his August 2013 VA Form 9, but the notification letter was not sent to that address.  (The Board observes that a copy of its earlier February 2015 Board decision was sent to the most recent address provided on his August 2013 VA Form 9, and there is no indication in the record this decision was returned as undeliverable).     

Because the Veteran presumably did not receive notice of the hearing, he failed to appear.  Consequently, a videoconference hearing must again be rescheduled before deciding this appeal with notice sent to the Veteran's most recent address of record provided on his August 2013 VA Form 9.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required to schedule him for a videoconference hearing.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The notification letter should be sent to his most recent address of record listed in the August 2013 VA Form 9.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




